Case 0:19-cv-61422-BB Document 93 Entered on FLSD Docket 05/21/2020 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 0:19-cv-61422-BLOOM/VALLE

 RANDY ROSENBERG, D.C., P.A.,
 as assignee of Danielle Russell, and
 on behalf of itself and
 all others similarly situated,

         Plaintiff,

 v.

 GEICO GENERAL
 INSURANCE COMPANY,

         Defendant.
                                                /


       PLAINTIFF’S UNOPPOSED MOTION FOR LEAVE TO FILE UNDER SEAL

         Pursuant to the Parties’ Stipulated Protective Order (ECF No. 64 at ¶ 10), Plaintiff

 respectfully requests that the Court grant it leave to file un-redacted versions of Exhibits E, F, G,

 and I, referred to in Plaintiff’s Third Motion to Compel (ECF No. 92), under seal, and in support

 Plaintiff states as follows:

         1.      On December January 16, 2020, District Court Judge Beth Bloom issued a

 Stipulated Protective Order governing the use and disclosure of confidential information. (ECF

 No. 64).

         2.      Pursuant to that Stipulated Protective Order, counsel for Defendant designated

 materials as confidential that Plaintiff has used to support Plaintiff’s Third Motion to Compel, filed

 May 14, 2020. (See ECF No. 92 at 4-6 and 9, referring to Exhibit E (Screenshots), Exhibit F

 (Plaintiff’s Data Field Request), Exhibit G (Defendant’s Data Request Response), and Exhibit I

 (Typical Provider Bill).
       Case 0:19-cv-61422-BB Document 93 Entered on FLSD Docket 05/21/2020 Page 2 of 3



                   3.     In this filing Plaintiff takes no position on the propriety of Defendant’s designation

          of the foregoing materials as confidential and is unaware why Defendant designated them so. As

          the designating party, Defendant would have the burden of proving the propriety of the

          confidentiality designation and of persuading the Court on the propriety of the designation. (ECF

          No. 64 at ¶ 11).

                   4.     Plaintiff requests that the seal remain in place at the Court’s discretion.

                   WHEREFORE, Plaintiff respectfully requests that the Court enter an order granting it

          leave to file Exhibit E (Screenshots), Exhibit F (Plaintiff’s Data Request), Exhibit G (Defendant’s

          Data Request Response), and Exhibit I (Typical Provider Bill) to Plaintiff’s Third Motion to

          Compel (ECF No. 92), filed May 14, 2020, under seal.

                                       LOCAL RULE 7.1 CERTIFICATION

                   Plaintiff’s counsel certifies that on May 21, 2020, they conferred with counsel for

          Defendant prior to filing this motion, and Defendant did not oppose the relief requested in this

          motion.

              Dated: May 21, 2020

                                                         Respectfully Submitted,

                                                          By: s/Edward H. Zebersky
                                                            Edward H. Zebersky, Esq. (FBN: 0908370)
                                                            Michael T. Lewenz, Esq. (FBN 111604)
                                                            Mark S. Fistos, Esq. (FBN: 909191)
                                                            ZEBERSKY PAYNE SHAW LEWENZ, LLP
                                                            110 S.E. 6th Street, Suite 2150
                                                            Ft. Lauderdale, FL 33301
                                                            Telephone: (954) 989-6333
                                                            Facsimile: (954) 989-7781
                                                            Emails: ezebersky@zpllp.com;
                                                            mfistos@zpllp.com; mlewenz@zpllp.com
                                                            nesponda@zpllp.com

                                                             Attorneys for Plaintiff



[1982028/1]                                              2
       Case 0:19-cv-61422-BB Document 93 Entered on FLSD Docket 05/21/2020 Page 3 of 3



                                           CERTIFICATE OF SERVICE

                 I HEREBY CERTIFY that on this 21st day of May, 2020, I electronically filed the

          foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

          document is being served this day on all counsel of record identified in the below Service List in

          the manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF

          or in some other authorized manner for those counsel or parties who are not authorized to

          electronically receive Notices of Electronic Filing.

                                                            By: /s/ Edward H. Zebersky
                                                                Edward H. Zebersky, Esq.
          Service List – Counsel for Defendant
          Peter D. Weinstein (FBN 0913502)
          Thomas Hunker (FBN 38325)
          Michael Rosenberg (FBN 95721)
          COLE, SCOTT & KISSANE PA
          600 North Pine Island Road, Ste. 500
          Plantation, Florida 33324
          Telephone: 954-473-1112
          Peter.Weinstein@csklegal.com
          Thomas.Hunker@csklegal.com
          Michael.Rosenberg@csklegal.com




[1982028/1]                                            3
